DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant argues, regarding the rejections under 35 U.S.C. §102 and §103, that “Applicant respectfully submits that the cited reference fails to teach or suggest each and every claim limitation of the pending claims” and “More specifically, the cited references fail to teach or suggest (1) during a first time frame […] delaying a power increase to the power grid while also simultaneously generating mechanical inertia of a rotor of the wind turbine […] and (2) after the first time frame, during a subsequent, second time frame, delivering a required, increased power output to the power grid
Applicant continues, asserting “the Examiner cites to the three phases of Erlich for allegedly being synonymous with the first and second time frames of the pending claims. However, as clearly taught by Erlich, phase I teaches delivering less power and accelerating the rotor. In contrast, the pending claims recite delaying a power increase while also charging the rotor 106 in the first few seconds after the frequency event by increasing the rotor speed of the rotor 106 as well as reducing the torque of the wind turbine power system 100 to maintain the demanded power output from the power grid 160” (see p. 9 of Remarks, emphasis is Applicant’s own).
In response, it is first, respectfully, noted that at least some of the claim amendments upon which Applicant relies appear to comprise subject matter which was not described in the specification as originally filed.  These limitations are discussed hereinbelow in the section pertaining to 35 U.S.C. §112(a).  For example, it is noted that nowhere in paragraph [0034], which Applicant cites, is the phrase “delaying a power increase” discussed.  The phrase “to maintain the demanded power output,” in addition to not clearly setting forth the metes and bounds of patent protection sought in context of other claim limitations (see relevant section below), does not appear to find support in the specification as originally filed, in the context in which it is now being claimed.  Paragraph [0034] does state “At the same time, the controller 174 may also decrease the torque of the wind turbine power system 100 to maintain the demanded power output from the power grid 160” and so may provide verbatim support for the phrase “to maintain the demanded power output” but not in the context in which it is now claimed.  Specifically, claim 1 has been amended the step of “providing a demanded power output” and later recites “[…] to maintain the demanded power output”.  However, the specification does not discuss first “providing a demanded power output” and, then, the [same] demanded power output”.  Rather, paragraph [0034] simply states “to maintain the demanded power output from the power grid 160” without providing any explanation as to what “demanded power output from the power grid 160” may comprise—e.g., is the “demanded power output” coming “from the power grid 160” or is it being supplied to “the power grid”?  What element(s) or feature(s) is/are “demand[ing]” the “power output”, and how does the “demanded power output” differ from a non-demanded power output?  The specification as originally filed fails to answer these questions and, similarly, fails to provide support for the claimed invention as currently set forth.
Lastly, in Fig. 4 which Applicant cites as providing support, it is noted that in the “potential time frame,” which time frame would appear to correspond to the time when the step of “providing a demanded power output to the power grid” is carried out, prior to the “first time frame” which Applicant has asserted as corresponding to the “immediate time frame,” no power is shown as being demanded/supplied.  Thus, Fig. 4 also appears to lack support for the combination of claim features of “providing a demanded power output to the power grid” and “[…] to maintain the demanded power output”.  Said differently, Applicant appears to be arguing that, prior to the grid event, a certain level of power is supplied by the inventive system (i.e., “a demanded power output”), and during the grid event, the inventive system is able “to maintain” the same level of power supplied (i.e., “to maintain the demanded power output”).  However, the disclosure as originally filed fails to provide support for this.
Furthermore, whereas Applicant now claims “delaying a power increase,” and though this limitation similarly appears to comprise new matter, it is respectfully noted that Erlich can be, quite reasonably, interpreted to teach the claimed limitations.  Notably, Erlich teaches that, in response to the grid frequency disturbance, a lower power may be delivered but then, after a 
For at least these reasons, Applicant’s arguments are not found to be persuasive.
Respectfully, it appears that at least the disclosure by Erlich et al. teaches and/or renders obvious the claimed invention.  It is unclear, in light of at least the teachings of Erlich et al., what may form the basis for an allowable claim.
Lastly, it is noted that Applicant has now three times amended the claims with subject matter apparently not supported by the specification as originally filed.  The introduction of new matter serves only to hinder prosecution.  Applicant is therefore kindly requested to assist in expeditiously prosecuting the instant application by amending the claims in a manner consistent with the specification as originally filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10, 14-16, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, 19, the newly-amended limitation “during a first time frame immediately after detecting the one or more grid events occurring in the power grid, delaying a power increase to the power grid while also simultaneously generating mechanical inertia of a rotor” (underlining showing amendment, bold emphasis added) was not described in the specification as originally filed.
Notably, the phrase “delaying a power increase to the power grid” does not find support in the specification as originally filed, especially not in “paragraph [0034] and FIG. 4” as asserted by Applicant (see, e.g., pages labeled “8 of 10” and “9 of 10” of Remarks filed 03/29/2021, emphasis added).
The specification, at ¶ 34, indicates that “In the Immediate Time Frame following detection of the frequency grid event (between T.sub.0 and T.sub.1), there is a delay in the power response of the wind turbine power system 100. More specifically, in certain embodiments, the controller 174 delays the power response and charges the rotor 106 in the first few seconds after the frequency event by increasing the rotor speed of the rotor 106”.
Thus, the specification indicates there is a delay in the “power response”—but does not indicate that there is a “delay” in providing “a power increase”.  The scope of these two terms are different.  Furthermore, as has been previously noted, Applicant’s specification is completely silent regarding any definition of what a “power response” may comprise; the specification does not appear to equate a “power response” to “a power increase” as is now claimed.  Such may have been Applicant’s intent, but was not set forth in the specification as originally filed.
not, e.g., “delaying a power increase”.
Therefore, the newly-amended limitation of “delaying a power increase to the power grid” does not appear to be described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, and thereby comprises new matter impermissible pursuant to 35 U.S.C. §112(a).
Regarding claim 1, the newly-added limitations of “providing a demanded power output to the power grid via the wind turbine” and “to maintain the demanded power output,” in combination with each other, do not appear to have been described in the specification as originally filed. 
First, the specification as originally filed does not appear to discuss a step of “providing a demanded power output to the power grid via the wind turbine” (emphasis added), and then, subsequently, “maintain[ing] the [same] demanded power output,” as now claimed.  Though the wind turbine may initially be providing some power to the grid—though this does not appear to be specified in the disclosure—the specification does not set forth that it is a “demanded power output”.  Furthermore, the specification does not set forth that “during a first time frame,” the same amount of power that may have been initially provided.
Second, whereas paragraphs [0032] and [0034] appear to recite “increasing the rotor speed in the immediate time frame […] to maintain the demanded power output,” this is recited not as a separate step, but appears to simply be a result of “increasing the rotor speed”.
Third, neither of paragraphs [0032] and [0034] recite the step of “providing a demanded power output to the power grid via the wind turbine” prior to “increasing the rotor speed in the 
Therefore, the newly-added limitations of “providing a demanded power output to the power grid via the wind turbine” and “to maintain the demanded power output,” in combination with each other, do not appear to have been described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, and thereby comprises new matter impermissible pursuant to 35 U.S.C. §112(a).
Regarding claim 10, as best understood, the newly-added limitations of “providing a power output to the power grid via the wind turbine” and “to maintain the demanded power output,” in combination with each other, do not appear to have been described in the specification as originally filed.  See above regarding claim 1 for further discussion.  Note associated rejection under 35 U.S.C. §112(b) below as well.
Regarding claim 19, as best understood, the newly-added limitation of “to maintain the demanded power output,” in combination with the limitation of “providing, via the wind turbine, a power output to the power grid”, does not appear to have been described in the specification as originally filed.  See above regarding claim 1 for further discussion.  Note associated rejection under 35 U.S.C. §112(b) below as well.
Regarding claims 5-7; claims 14-16; and claim 20; they are dependent on claims 1, 10, and 19, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5-7, 10, 14-16, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “providing a demanded power output” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what may comprise a “demanded power output” including how a “demanded power output” may differ from a simple, non-demanded “power output”.  
Regarding claim 1, the limitation “delaying a power increase to the power grid” is vague and indefinite.  In addition to appearing to comprise impermissible new matter (see associated rejection above), the phrase “delaying a power increase to the power grid” fails to make clear what “a power increase” may comprise.  For example, does “a power increase to the power grid” refer to an “increase” in a power requested by a grid controller?  Or does it refer to an “increase” in a “power” supplied to “the power grid”?  Neither the claim nor the disclosure as originally filed provide clarification on this matter.
Regarding claim 1, the limitation “delivering a required, additional power output to the power grid” is vague and indefinite.  
First, the claim fails to make clear whether the “required, additional power output to the power grid” refers to the “power increase” which is “delay[ed]” “during [the] first time frame” or whether the “required, additional power output to the power grid” is separate and distinct therefrom.  If the latter, the claim fails to make clear what functional relationship(s) may exist between the two separately-introduced features.  
Furthermore, the claim fails to make clear what element(s) may be “requir[ing]” the “additional power output” and/or how a “required additional power output” may differ from a simple “additional power output”.
Regarding claims 1, 10, 19, the limitation “reducing a torque of a generator of the wind turbine” is vague and indefinite.  
First, the claim fails to make clear what “a torque of a generator of the wind turbine” may comprise.  For example, is this “torque” an aerodynamic torque captured by the wind turbine rotor and transmitted to a shaft of the “generator”?  Or is this “torque” an electromagnetic reaction torque exerted by the generator onto a shaft of the turbine rotor?  Neither the claim nor the disclosure as originally filed provide clarification on this matter.
Second, and in light of the ambiguity noted above, the claim fails to make clear how to execute the step of “reducing a torque of a generator of the wind turbine”.  For example, are blades of the wind turbine feathered?  Or is current to one or more generator windings reduced?  The disclosure as originally filed does not appear to provide any clarification on this matter either.
Third, the claim fails to make clear what result may be achieved by “reducing a torque of a generator of the wind turbine”—i.e., the “reduc[tion]” of “torque” does not appear to be tied into the rest of the claim.  Rather, the “reducing a torque of a generator” appears to be not a separate active step but rather simply a result of “generating mechanical inertia of a rotor”—i.e., a result of “increasing a rotor speed of the rotor” (see, e.g., ¶ 32: “by increasing the rotor speed in the immediate time frame, the torque can be reduced”).  The specification does not appear to provide support for a separate “reducing a torque” step.  Furthermore, whether or not the 
Regarding claims 1, 10, 19, the limitation “wherein the required, additional power output is required as a result of the one or more grid events so as to stabilize the power grid using the generated mechanical inertia” is vague and indefinite.  Notably, the limitation does not appear to set forth any additional step(s) and/or structure to the claimed invention, but rather appears to comprise functional language which simply describes a desired outcome (here, “to stabilize the power grid”), as a result of the preceding limitation requiring “delivering” an “additional power output to the power grid”.  The claim fails to make clear whether the function (“to stabilize the power grid”) requires some other step or structure or is simply a result of the preceding limitation.
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “power grid” may be “stabilize[d]”—such as by specifying a particular method step and/or structure that would allow performance of the claimed function.
Regarding claim 10, 
Regarding claim 10, the limitation “the demanded power output” (line 14) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the claim fails to clearly set forth the relationship(s) between “the demanded power output” and the previously-introduced features of “a power output to the grid” and “a power increase to the power grid”. 
Regarding claim 10, the limitation “to increase a torque margin of the wind turbine” is vague and indefinite.  Notably, neither the claim nor the specification make clear what “a torque margin of the wind turbine” may comprise.  Thus, it is unclear what “to increase a torque margin” may comprise.  
N.B. – The above issue was noted in the Final Office Action of 01/08/2021, and was corrected for independent claims 1 and 19, but not for claim 10.
Regarding claim 19, the limitation “delaying a power increase to the power grid” is vague and indefinite.  In addition to appearing to comprise impermissible new matter (see associated rejection above), the phrase “delaying a power increase to the power grid” fails to make clear what “a power increase” may comprise.  For example, does “a power increase to the power grid” refer to an “increase” in the feature of “a power output to the power grid” (see line 3 of the claim)?  Or does it refer to an “increase” in “the required, additional power output” (see line 16 of the claim) or perhaps to the feature of “a required, increased power output to the power grid” introduced at line 15 of the claim?  Neither the claim nor the disclosure as originally filed provide clarification on this matter.
Regarding claim 19, the limitation “the required, additional power output” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the claim fails to make clear whether “the 
Regarding claims 1, 10, 19, for any claim limitations not addressed hereinabove explicitly with reference to one or more claim(s), but explicitly addressed with reference to another claim, it should be interpreted that a same or similar rejection, mutatis mutandis, would apply to the one or more claim(s) and any amendments and/or arguments made should be made, mutatis mutandis, to all claims comprising the subject limitations.
Regarding claim 1, for the purpose of examination, the claim will be interpreted as follows:
1. (Currently Amended) A method for operating a wind turbine connected to a power grid in response to one or more grid events occurring in the power grid, the method comprising: 
providing a power output to the power grid via the wind turbine; 
monitoring, via one or more sensors, the power grid so as to detect the one or more grid events occurring in the power grid; 
during a first time frame immediately after detecting the one or more grid events occurring in the power grid, delaying a power increase to the power grid while also simultaneously generating mechanical inertia of a rotor of the wind turbine, wherein generating the mechanical inertia comprises increasing a rotor speed of the rotor; and, 
after the first time frame, during a subsequent, second time frame, delivering an additional power output to the power grid using the generated mechanical inertia, thereby assisting to stabilize the power grid. 
Regarding claim 10, for the purpose of examination, the claim will be interpreted as follows:

one or more sensors configured to monitor the power grid so as to detect the one or more grid events occurring in the power grid; and, 
a controller communicatively coupled to the one or more sensors, the controller configured to perform one or more operations, the one or more operations comprising: 
providing a power output to the power grid via the wind turbine: 
receiving an indication of detecting the one or more grid events; 
during a first time frame immediately after detecting the one or more grid events occurring in the power grid, delaying a power increase to the power grid while also simultaneously generating mechanical inertia of a rotor of the wind turbine, wherein generating the mechanical inertia comprises increasing a rotor speed of the rotor; and, 
after the first time frame, during a subsequent, second time frame, delivering an additional power output to the power grid using the generated mechanical inertia, thereby assisting to stabilize the power grid.
Regarding claim 19, for the purpose of examination, the claim will be interpreted as follows:
19. (Currently Amended) A method for operating a wind turbine connected to a power grid, the method comprising: 
providing, via the wind turbine, a power output to the power grid; 
receiving, via the wind turbine, a frequency of the power grid so as to detect one or more grid events occurring in the power grid; 4 of 10ATTORNEY DOCKET NO.: 

after the first time frame, during a subsequent, second time frame, delivering an increased power output to the power grid using the generated mechanical inertia, thereby assisting to stabilize the power grid.
Regarding claims 5-7; claims 14-16; and claim 20; they are dependent on claims 1, 10, and 19, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 19, whereas it appears that the reference discloses all the method steps, and associated structural limitations, of the claims, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Erlich et al. (IEEE: Primary frequency control by wind turbines, 2010; see copy provided by Applicant on 03/04/2020).
Regarding independent claim 19, as best understood, Erlich et al. discloses a method {Kinetic Energy Control II strategy} for operating a wind turbine connected to a power grid {see section “C. New approach to kinetic energy control” starting on p. 6, col. 1 to p. 7, col. 2}, the method comprising: 
providing, via the wind turbine, a power output to the power grid {see, e.g., Fig. 13: wind turbine supplies a power output to the grid, prior to the frequency drop, of almost 0.75 p.u.}; 
receiving, via the wind turbine, a frequency of the power grid so as to detect one or more grid events occurring in the power grid {see Fig. 12: grid frequency, marked as “Grid” input on lower left side, is input to wind turbine to determine if a grid disturbance—i.e., a ‘grid event’—has occurred; see Figs. 6, 8 which show analogous inputs—i.e., “fGrid” and “Grid Frequency”}; 4 of 10ATTORNEY DOCKET NO.: 
during a first time frame immediately after detecting the one or more grid events occurring in the power grid, delaying a power increase to the power grid {see, e.g., p. 6, col. 1: “I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”; p. 7, col. 1: “reduction in output power at the start of the frequency drop”; and Fig. 13: there is a delay of about half the duration of the “Frequency drop” until the wind turbine begins supplying more power to the grid than was previously supplied} while also simultaneously generating mechanical inertia of a rotor of the wind turbine, wherein generating the mechanical inertia comprises increasing a rotor speed of the rotor {see, e.g., p. 6, bottom of col. 1: “The proposed kinetic energy control (KEC II) can be divided into three major phases […] I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”: phase I corresponds to the claimed “first time frame” and during this first time frame, the rotor accelerates—i.e., a rotor speed increases}; and, 
after the first time frame, during a subsequent, second time frame {i.e., during phase II of the KEC II control, following phase I of the KEC II control, discussed at p. 6, bottom of col. 1 to top of col. 2}, delivering an increased power output to the power grid using the generated mechanical inertia {see p. 6, top of col. 2: “deliver more power […] and frequency is supported”; see also Fig. 13}, thereby assisting to stabilize the power grid {see, e.g., Fig. 13: after the frequency drop, the KEC II control allows for grid frequency and power to be stabilized/supported; see also p. 6, col. 2: “The rotor control through power will react on the rising rotor speed by increasing the output power. As a result the turbine will feed in more power and thus support the frequency”}.

Claim Rejections - 35 USC § 103
Claims 1, 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Erlich et al. (IEEE: Primary frequency control by wind turbines, 2010) in view of Santiago Benito et al. (US 2014/0246856 A1).
Regarding independent claim 1, as best understood, Erlich et al. discloses a method {Kinetic Energy Control II strategy} for operating a wind turbine connected to a power grid in response to one or more grid events occurring in the power grid {see, e.g., Abstract: control strategy utilizing the kinetic energy of wind turbines to provide frequency support to grid for a limited time following a grid disturbance}, the method {see section “C. New approach to kinetic energy control” starting on p. 6, col. 1 to p. 7, col. 2} comprising: 
providing a power output to the power grid via the wind turbine {see, e.g., Fig. 13: wind turbine supplies a power output to the grid, prior to the frequency drop, of almost 0.75 p.u.}; 
monitoring, via one or more sensors, the power grid so as to detect the one or more grid events occurring in the power grid {the power grid is monitored for grid disturbance(s), which is measured as a frequency disturbance, in which a grid frequency is approaching its minimum; see, e.g., Abstract, Figures 6, 8, 12, which show comparison of measured grid frequency to grid frequency reference value.  The “one or more sensors” with which the power grid is monitored are implicitly taught by the reference—in order to detect the grid frequency, it must be monitored by one or more sensors—however, since the reference is silent regarding reference to a separate “sensor” device, this feature shall be discussed further hereinbelow as being, if not implied in the reference, then at least obvious, so as to expedite prosecution}; 
{see, e.g., p. 6, col. 1: “I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”; p. 7, col. 1: “reduction in output power at the start of the frequency drop”; and Fig. 13: there is a delay of about half the duration of the “Frequency drop” until the wind turbine begins supplying more power to the grid than previously} while also simultaneously generating mechanical inertia of a rotor of the wind turbine, wherein generating the mechanical inertia comprises increasing a rotor speed of the rotor {see, e.g., p. 6, bottom of col. 1: “The proposed kinetic energy control (KEC II) can be divided into three major phases […] I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”: phase I corresponds to the claimed “first time frame” and during this first time frame, the rotor accelerates—i.e., a rotor speed increases}; and, 
after the first time frame, during a subsequent, second time frame {i.e., during phase II of the KEC II control, following phase I of the KEC II control, discussed at p. 6, bottom of col. 1 to top of col. 2}, delivering an additional power output to the power grid using the generated mechanical inertia {see p. 6, top of col. 2: “deliver more power […] and frequency is supported”}, thereby assisting to stabilize the power grid {see, e.g., Fig. 13: after the frequency drop, the KEC II control allows for grid frequency and power to be stabilized/supported; see also p. 6, col. 2: “The rotor control through power will react on the rising rotor speed by increasing the output power. As a result the turbine will feed in more power and thus support the frequency”}. 
Whereas Erlich et al. would appear to implicitly teach the step of “monitoring, via one or more sensors, the power grid so as to detect the one or more grid events occurring in the power 
On the other hand, Santiago Benito et al. discloses a method for operating a wind turbine (wind turbine 10) connected to a power grid (power grid 92) in response to one or more grid events (unstable grid state, such as when grid frequency is below a grid frequency reference value; see, e.g., ¶ 6) occurring in the power grid (power grid 92), the method comprising:
monitoring, via one or more sensors (e.g., grid frequency sensor 96), the power grid (power grid 92) so as to detect one or more grid events occurring in the power grid (see, e.g., ¶¶ 63-65: unstable grid state corresponding to a grid frequency below a grid frequency reference value).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for operating a wind turbine of Erlich et al. with the explicit use of one or more sensors by which to monitor the grid to detect the one or more grid events, as taught by Santiago Benito et al., for the purpose of actively monitoring a grid frequency of the power grid (see, e.g., ¶ 64), where Erlich et al. appears silent regarding further details of one or more sensors, and Santiago Benito et al. teaches a suitable grid frequency sensor, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Regarding independent claim 10, as best understood, Erlich et al. discloses a system {Kinetic Energy Control II strategy} for operating a wind turbine connected to a power grid in response to one or more grid events occurring in the power grid {see, e.g., Abstract: control strategy utilizing the kinetic energy of wind turbines to provide frequency support to grid for a limited time following a grid disturbance}, the method {see section “C. New approach to kinetic energy control” starting on p. 6, col. 1 to p. 7, col. 2}, the system comprising: 
one or more sensors configured to monitor the power grid so as to detect the one or more grid events occurring in the power grid {the power grid is monitored for grid disturbance(s), which is measured as a frequency disturbance, in which a grid frequency is approaching its minimum; see, e.g., Abstract, Figures 6, 8, 12, which show comparison of measured grid frequency to grid frequency reference value.  The “one or more sensors” with which the power grid is monitored are implicitly taught by the reference—in order to detect the grid frequency, it must be monitored by one or more sensors—however, since the reference is silent regarding reference to a separate “sensor” device, this feature shall be discussed further hereinbelow as being, if not implied in the reference, then at least obvious, so as to expedite prosecution}; and, 
a controller {see, e.g., Fig. 12: controller layout for KEC II} communicatively coupled to the one or more sensors {see Fig. 12: grid frequency sensor input is marked as “Grid” input on lower left side; see Figs. 6, 8 which show analogous inputs—i.e., “fGrid” and “Grid Frequency”}, the controller configured to perform one or more operations, the one or more operations comprising: 
providing a power output to the power grid via the wind turbine {see, e.g., Fig. 13: wind turbine supplies a power output to the grid, prior to the frequency drop, of almost 0.75 p.u.}; 
receiving an indication of detecting the one or more grid events {see Fig. 12: grid frequency sensor input is marked as “Grid” input on lower left side; see Figs. 6, 8 which show analogous inputs—i.e., “fGrid” and “Grid Frequency”}; 
{see, e.g., p. 6, col. 1: “I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”; p. 7, col. 1: “reduction in output power at the start of the frequency drop”; and Fig. 13: there is a delay of about half the duration of the “Frequency drop” until the wind turbine begins supplying more power to the grid than was previously supplied} while also simultaneously generating mechanical inertia of a rotor of the wind turbine, wherein generating the mechanical inertia comprises increasing a rotor speed of the rotor {see, e.g., p. 6, bottom of col. 1: “The proposed kinetic energy control (KEC II) can be divided into three major phases […] I. WT controlled to deliver less power [Wingdings font/0xE0] rotor accelerates”: phase I corresponds to the claimed “first time frame” and during this first time frame, the rotor accelerates—i.e., a rotor speed increases}; and, 
after the first time frame, during a subsequent, second time frame {i.e., during phase II of the KEC II control, following phase I of the KEC II control, discussed at p. 6, bottom of col. 1 to top of col. 2}, delivering an additional power output to the power grid using the generated mechanical inertia {see p. 6, top of col. 2: “deliver more power […] and frequency is supported”}, thereby assisting to stabilize the power grid {see, e.g., Fig. 13: after the frequency drop, the KEC II control allows for grid frequency and power to be stabilized/supported; see also p. 6, col. 2: “The rotor control through power will react on the rising rotor speed by increasing the output power. As a result the turbine will feed in more power and thus support the frequency”}.
one or more sensors configured to monitor the power grid so as to detect the one or more grid events occurring in the power grid,” as discussed above, since Erlich et al. appears to be silent regarding express discussion of “one or more sensors,” the following is noted for expediting prosecution.
On the other hand, Santiago Benito et al. discloses a system for operating a wind turbine (wind turbine 10) connected to a power grid (power grid 92) in response to one or more grid events (unstable grid state, such as when grid frequency is below a grid frequency reference value; see, e.g., ¶ 6) occurring in the power grid (power grid 92), the system comprising:
one or more sensors (e.g., grid frequency sensor 96) configured to monitor the power grid (power grid 92) so as to detect one or more grid events occurring in the power grid (see, e.g., ¶¶ 63-65: unstable grid state corresponding to a grid frequency below a grid frequency reference value).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for operating a wind turbine of Erlich et al. with the explicit use of one or more sensors by which to monitor the grid to detect the one or more grid events, as taught by Santiago Benito et al., for the purpose of actively monitoring a grid frequency of the power grid (see, e.g., ¶ 64), where Erlich et al. appears silent regarding further details of one or more sensors, and Santiago Benito et al. teaches a suitable grid frequency sensor, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Claims 5-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich et al. (IEEE: Primary frequency control by wind turbines, 2010) in view of Santiago Benito et al. (US 2014/0246856 A1) and further in view of Ordinary Skill in the Art.
Regarding claims 5, 6, 14, 15, the combination of Erlich and Santiago Benito renders obvious the invention as claimed, and appears to teach that the overall stabilization time (i.e., both the first and second time frames) may be a time period between 2 and 10 seconds, but may also be a longer time period, such as up to 5 minutes (see, e.g., Santiago Benito, ¶ 80).
However, the references appear to be silent regarding exact time ranges of the first and second time frames.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set the first and second time frame ranges to any of a number of time ranges, including 0-5 seconds for the first time frame range, and 5--15 seconds for the second time frame range, for the purpose of complying with grid code stabilization requirements for minimizing the amount of time the electric grid remains in an unstable condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7, 16, the combination of Erlich and Santiago Benito renders obvious the invention as claimed.
However, the references appear to be silent regarding what an additional power output/increased power output may be, expressed as a percentage of the rated power of the wind turbine.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a required additional output power In re Aller, 105 USPQ 233.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erlich et al. (IEEE: Primary frequency control by wind turbines, 2010) in view of Ordinary Skill in the Art.
Regarding claim 20, Erlich appears to teach and/or render obvious the invention as claimed.
However, Erlich appears to be silent regarding what an additional power output/increased power output may be, expressed as a percentage of the rated power of the wind turbine.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a required additional output power to any of a number of percentages of the rated power of the wind turbine, including greater than about 10% of the rated power, for the purpose of minimizing the stabilization time required to stabilize the electric grid following onset of the unstable grid state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 14, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832